Citation Nr: 0509166	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-35 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had verified service from September 1941 to April 
1942 and from August 1945 to June 1946.  He died in October 
1993.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for cause of the veteran's death.

The appellant had requested a hearing before a Decision 
Review Officer.  The record reflects that the RO scheduled a 
hearing in January 2004.  The record reflects that the 
appellant called VA on January 23, 2004, stating that she had 
just received the notice for the January 20th hearing and 
asked that the hearing be rescheduled.  A February 2004 VA 
Form 119, Report of Contact, shows that the RO had called the 
appellant about her appeal.  At that time, the appellant 
stated that she was considering withdrawing her appeal.  Five 
days later, the appellant stated she was going to withdraw 
her appeal.  She and the RO employee agreed to have a letter 
sent to her so that she could signify in writing her intent 
to withdraw the appeal.  The record reflects that the 
appellant did not submit, in writing, a withdrawal of her 
appeal.  The RO tried to contact her in May 2004 on two 
occasions to no avail.  In May 2004, the RO wrote to the 
appellant and asked if she wanted to be rescheduled for 
another personal hearing.  The record does not show that the 
appellant responded.  Thus, the Board finds that there is no 
hearing request pending at this time.


FINDINGS OF FACT

1.  The veteran died in October 1993.  The cause of death was 
listed as cardiopulmonary arrest due to septicemia and 
pneumonia, pulmonary tuberculosis, and adult respiratory 
distress syndrome as contributing to death.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.  

3.  There is no probative evidence that establishes a nexus 
between the veteran's cause of death and service.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.301, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the appellant of the 
information and evidence not of record that is necessary to 
substantiate her claim for service connection for cause of 
the veteran's death in May 2001 and December 2003 letters.  
VA informed the appellant that in order to establish service 
connection for cause of the veteran's death, she would need 
to submit evidence that the veteran had a disability due to a 
disease or injury that was either incurred in or aggravated 
by service which had a relationship to the veteran's death.  
The letters also notified the appellant that VA was 
responsible for obtaining any records that were held by a 
federal agency, to include service medical records, military 
records, and medical records at VA hospitals.  VA also told 
the appellant that it would make reasonable efforts to help 
her get private medical records or other evidence necessary 
to support her claim.  Finally, in the May 2001 letter, VA 
asked the appellant to tell it about any additional 
information or evidence that she wanted them to obtain for 
her.  In the December 2003 letter, VA asked the appellant to 
submit additional evidence.  

Additionally, VA has notified the appellant the reasons why 
service connection for cause of the veteran's death is not 
warranted in the January 2003 rating decision and the 
September 2003 statement of the case.  The appellant was 
informed that the cause of the veteran's death, which was 
cardiopulmonary arrest, septicemia, pneumonia, pulmonary 
tuberculosis, and acute respiratory distress syndrome, had 
not been shown as having a relationship to service and thus 
could not have contributed to the veteran's death.  The 
statement of the case also fully provided the laws and 
regulations pertaining to entitlement to the benefits sought.  
The duty to notify the appellant has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  VA has 
obtained private medical records that the appellant 
identified.  Although an examination was not provided in 
connection with the appellant's claim for service connection 
for cause of the veteran's death, Board finds that VA was not 
under an obligation to provide an examination, as such was 
not necessary to make a decision on this claim.  
Specifically, under the new law, an examination or opinion is 
necessary to make a decision on the claim when the record 
(1) contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
veteran's death may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  The VA 
informed the appellant that she would need medical evidence 
of a relationship between the veteran's death and service, 
and the appellant has not provided such evidence.  

It does not appear that there are additional medical 
treatment records that are necessary to proceed to a decision 
on the issue being decided in this case.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  



II.  Decision

The appellant contends that service connection for cause of 
the veteran's death is warranted.  She states that veteran's 
death was related to service.  

The veteran died in October 1993.  The immediate cause of 
death was listed as cardiopulmonary arrest due to septicemia 
with other significant causes contributing to the death as 
pneumonia, pulmonary tuberculosis, and adult respiratory 
distress syndrome.  At the time of his death, the veteran was 
not service connected for any disability.  

An Affidavit for Philippine Army Personnel, dated October 
1946, shows that the veteran answered "None" to 
"Chronological Record of Wounds and Illness incurred from 8 
December 41, to Date of Return to Mil Control.  Show All 
Wounds and Illnesses Incurred."  

A May 1996 medical record shows that the veteran was in the 
hospital in October 1993 with septicemia, pneumonia, 
pulmonary tuberculosis, and adult respiratory distress 
syndrome.  The hospital records from October 1993 show the 
same diagnoses.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection for pulmonary tuberculosis may be granted if 
manifest to a compensable degree within three years of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The reasons will be explained below.

First, it must be noted that the veteran was not service 
connected for any disability during his lifetime.  The 
service medical records are silent for any disease or injury 
incurred in service.  Additionally, there are no medical 
records showing manifestations of pulmonary tuberculosis 
within three years following the veteran's discharge from 
service.  The first objective records showing medical 
disabilities are dated in 1993, at the time of the veteran's 
death, which is 47 years following his discharge from 
service.  No medical professional has attributed the post 
service diagnoses of cardiopulmonary distress, septicemia, 
pneumonia, pulmonary tuberculosis, or adult respiratory 
distress syndrome to service.  Without any competent evidence 
of a nexus between the cause of the veteran's death and 
service, to include the applicable presumption period, the 
claim for service connection for cause of the veteran's death 
must be denied.  

Although the appellant has asserted that the veteran incurred 
a disease in service that contributed to his death, she does 
not have the requisite knowledge of medical principles that 
would permit her to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

The Board regrets that a more favorable decision could not be 
made in this case.


ORDER

Service connection for cause of the veteran's death is 
denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


